Name: 81/722/EEC: Commission Decision of 21 August 1981 establishing that the apparatus described as 'Akashi- scanning electron microscope, model ISI 100 A' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  electronics and electrical engineering;  tariff policy
 Date Published: 1981-09-10

 Avis juridique important|31981D072281/722/EEC: Commission Decision of 21 August 1981 establishing that the apparatus described as 'Akashi- scanning electron microscope, model ISI 100 A' may not be imported free of Common Customs Tariff duties Official Journal L 256 , 10/09/1981 P. 0036 - 0036COMMISSION DECISION of 21 August 1981 establishing that the apparatus described as "Akashi - scanning electron microscope, model ISI 100 A" may not be imported free of Common Customs Tariff duties (81/722/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 19 February 1981, the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Akashi - scanning electron microscope, model ISI 100 A", to be used for research of the surface forms of specimens and in particular of the strength and fatigue resistance of textile fibres and of textile fabrics by observation of the forms of failure, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 23 June 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is an electron microscope; Whereas its objective technical characteristics such as the very high resolution and the use to which it is put make it specially suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for scientific activities ; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community ; whereas this applies, in particular, to the apparatus "SEM 501 B" manufactured by Philips Nederland BV, Boschdijk 525, NL-Eindhoven, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Akashi - scanning electron microscope, model ISI 100 A", which is the subject of an application by the United Kingdom of 19 February 1981, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 August 1981. For the Commission Edgard PISANI Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.